                     Case 7:16-cv-09945-KMK Document 90 Filed 12/28/18 Page 1 ALABAMA
                                                                              of 2                                          ILLINOIS
                                                                                                             CALIFORNIA     MISSISSIPPI
                                                                                                             CONNECTICUT    NEVADA
                                                                                                             FLORIDA        NEW JERSEY
                                                                                                             GEORGIA        NEW YORK

420 Lexington Avenue, Suite 840
New York, New York 10170
(347) 286-7409
www.mccalla.com

                                                       December 28, 2018

        Via CM/ECF only
        Hon. Paul E. Davison, U.S.M.J.
        United States District Court
        Southern District of New York
        300 Quarropas Street, Courtroom 420
        White Plains, NY 10601


                             Re: Nicole Johnson-Gellineau v. Stiene & Associates, P.C., et al.
                                 Civil Action No.: 7:16-cv-09945-KMK

        Dear Judge Davison:

        This firm represents Defendants, JPMorgan Chase Bank, National Association (“Chase”) and
        Wells Fargo Bank National Association, as Trustee for Carrington Mortgage Loan Trust, Series
        2007-FRE1, Asset-Backed Pass Through Certificates (“WFBNA,” and collectively with Chase,
        the “Bank Defendants”), in this matter. The purpose of this letter-motion is to respectfully request
        an adjournment of the mediation that has been scheduled before Your Honor for January 10, 2019
        at 2:30 pm. This is a first adjournment request.

        On January 10, 2019, I will be out of town on business and unable to appear for the mediation.
        For that reason, the Bank Defendants seek that the mediation be adjourned. Prior to writing this
        letter, I communicated with Matthew J. Bizzaro, Esq., counsel for Defendants, Stiene &
        Associates, P.C., Christopher Virga, Esq., and Ronni Ginsberg, Esq. (collectively, the “Attorney
        Defendants”), and he consents to the adjournment of the mediation. On December 21, 2018, Mr.
        Bizzaro and I contacted Your Honor’s Chambers, and were advised that the Court had availability
        for a mediation on February 8, 2019 at 2:30 pm, which date works for both the Bank Defendants
        and the Attorney Defendants.

        I have also communicated regarding this adjournment request with Plaintiff, Nicole Johnson-
        Gellineau (“Plaintiff”). After the call last week, I advised Plaintiff that the Court had availability
        on February 8, 2019 for the adjourned mediation date. She responded that she views a mediation
        as premature, and that she intended to independently write to the Court to request that the
        mediation be put off at this time. Thus, and though it appears she has no objection to adjourning
        the January 10, 2019 date, it is unclear whether she is available on February 8, 2019.




              420 LEXINGTON AVENUE, SUITE 840, NEW YORK, NEW YORK 10170 | P: 347.286.7409 | F: 347-286-7414 | MCCALLA.COM
                     Case 7:16-cv-09945-KMK Document 90 Filed 12/28/18 Page 2 ALABAMA
                                                                              of 2                                          ILLINOIS
                                                                                                             CALIFORNIA     MISSISSIPPI
                                                                                                             CONNECTICUT    NEVADA
                                                                                                             FLORIDA        NEW JERSEY
                                                                                                             GEORGIA        NEW YORK

420 Lexington Avenue, Suite 840
New York, New York 10170
(347) 286-7409
www.mccalla.com




        Please have Your Honor’s Chambers contact me if there are any questions or concerns regarding
        this letter-motion. We thank the Court for its courtesies.

                                                 Respectfully submitted,
                                            McCalla Raymer Leibert Pierce, LLC

                                            By: __/s/ Brian P. Scibetta________
                                                   Brian P. Scibetta, Esq.

        cc:       via CM/ECF only:                   Matthew J. Bizzaro, Esq. (counsel for the Attorney
                  Defendants)

                  via Regular Mail and Email: Nicole Johnson-Gellineau, pro se




              420 LEXINGTON AVENUE, SUITE 840, NEW YORK, NEW YORK 10170 | P: 347.286.7409 | F: 347-286-7414 | MCCALLA.COM
